In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-20-00079-CV
                                 __________________

                          MELVIN WALKER, Appellant

                                            V.

             GEORGE STEVE HEBERT, ET AL, Appellees
__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                     Trial Cause No. CV1813720
__________________________________________________________________

                            MEMORANDUM OPINION

       Relying on Rule 91a of the Texas Rules of Civil Procedure, the trial court

granted George Steve Hebert’s motion to dismiss the lawsuit filed by Melvin

Walker. See Tex. R. Civ. P. 91a. The trial court signed the order dismissing the suit

on February 6, 2020, and Walker filed a notice of appeal. Subsequently, Walker

failed to file a brief to support his appeal.

       Thereafter, on November 9, 2020, the Clerk notified the parties that Walker’s

brief was past due, and she warned that if Walker failed to file a brief and a motion


                                            1
seeking to extend the time the Court would allow him to file a brief, the Court would

submit his appeal to the Court on the record without a brief. The Clerk also notified

the parties that submitting the case without briefs could result in the Court’s

dismissing the appeal for want of prosecution.

      On December 8, 2020, the Clerk notified the parties that the Court was

submitting his appeal on the record without briefs as of December 29, 2020. The

Clerk has notified Walker that his appeal could be dismissed for want of prosecution

based on his failure to file a motion for extension and brief.

      We conclude that Walker failed to comply with the Court’s instructions and

has not prosecuted his appeal. Accordingly, we dismiss Walker’s appeal for want of

prosecution. See Tex. R. App. P. 42.3.

      APPEAL DISMISSED.

                                                          PER CURIAM


Submitted on December 29, 2020
Opinion Delivered December 30, 2020

Before Kreger, Horton, and Johnson, JJ.




                                          2